            Case 1:19-cv-02184-TJK Document 33 Filed 04/23/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                           Civil Action No. 19-2184 (TJK)

FACEBOOK, INC.,

               Defendant.


                                                ORDER

       For the reasons explained in the Court’s accompanying Memorandum Opinion, it is

hereby ORDERED that the United States’ Consent Motion for Entry of Stipulated Order, ECF

No. 4, is GRANTED. The Stipulated Order, ECF No. 4-1, will be entered as proposed. The

Clerk of Court is directed to close the case.



       SO ORDERED.

                                                          /s/ Timothy J. Kelly
                                                          TIMOTHY J. KELLY
                                                          United States District Judge

Date: April 23, 2020
